COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-14-00088-CV
Style:                              Marysabel Vasquez v. Wells Fargo Bank, N.A.


Date motion filed:                  January 31, 2014
Type of motion:                     Motion for extension of time to file clerk’s record
Party filing motion:                Harris County Clerk
Documents to be filed:              Clerk’s record

If motion to extend time:
         Original due date:                               February 5, 2014
         Number of previous extensions granted:                              Current Due date:
         Date Requested:                                  March 3, 2014

Is appeal accelerated?         No

Ordered that motion is:

                   Granted
                     If document is to be filed, document due: March 3, 2014
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Terry Jennings
                         

Panel consists of        ____________________________________________

Date: February 27, 2014




November 7, 2008 Revision